Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered May 18, 2005, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, *666after a hearing (Spires, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the hearing court improperly denied that branch of his omnibus motion which was to suppress identification testimony on the ground that it was tainted by a suggestive photographic identification procedure. The hearing court’s conclusion that the witness’s prior familiarity with the defendant was such that he was impervious to police suggestion was supported by the evidence at the suppression hearing (see People v Rodriguez, 79 NY2d 445, 450-452 [1992]; People v Breland, 83 NY2d 286, 295 [1994]; People v Lathrop, 242 AD2d 876 [1997]; People v Archie, 200 AD2d 676 [1994]).
The defendant’s remaining contention is without merit. Rivera, J.P., Lifson, Covello and Balkin, JJ., concur.